In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00245-CR



       ANTONIO MARKEITH O'NEAL, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
              Trial Court No. 59CR1100




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER

       Antonio Markeith O’Neal pled no contest to aggravated robbery and was sentenced

November 7, 2001, to ninety-nine years’ imprisonment. O’Neal filed a notice of appeal from

that judgment February 8, 2002, and that appeal was assigned cause number 06-02-00034-CR.

The clerk’s record in that matter was received by this Court March 4, 2002, and the reporter’s

record was received May 3, 2002. After reviewing the appellate record, this Court determined

that it was without jurisdiction to decide O’Neal’s appeal because his notice of appeal was

untimely. Consequently, that case was dismissed for want of jurisdiction March 12, 2002.

       The Court of Criminal Appeals has granted O’Neal an out-of-time appeal. In an effort to

expedite matters and to avoid duplication of effort, the clerk of this Court is ordered to transfer

the clerk’s and reporter’s records from O’Neal’s former appeal, cause number 06-02-00034-CR,

to his current appeal, cause number 06-13-00245-CR. See TEX. R. APP. P. 2.

       As the appellate record in this matter is now complete, the briefing schedule will

commence as of the date of this order. Appellant’s brief is due March 10, 2014.

       IT IS SO ORDERED.

                                             BY THE COURT

Date: February 6, 2014




                                                2